Title: To Thomas Jefferson from Francis Hoskins, 29 June 1801
From: Hoskins, Francis
To: Jefferson, Thomas


               
                  Philadelphia June 29th. 1801.
                  
                     May it please your Excellency
                  
               
               Your amiable qualities emboldens me to write to you. for the presumption I ask pardon. (necessity compels) I humbly request a place as under Clerk, in any of the Custom houses, or public Offices. the sincere wish and fervent prayers of an Old Man and his family are that your Administration may be long and prosperous. I have the Honor to be
               
               Sir with sentiments of great respect your most obedient Servant
               
                  
                     Francis Hoskins
                  
               
               
                  PS General Thomas Proctor Esqr. will be kind enough to give any necessary information—
                  The tables being novel I hope will be acceptable. the first is correct. The second the weight and value of Gold is supposed at a medium. in some countries, they put more or less Alloy, which makes Gold lighter and of less value. the third table which may be of use, I have been very particular and as near the truth as possible I saw calculations from one to five Centuries on Inspection I found the Author did not exceed 6 places of Decimals—I calculated 10. whereby I gained 14 Cents in the first 100 Years, and in 400 it exceeds a Million dollars. A table formed at 6 per Cent the accumulating Interest is amazing. as 500 years at 6 per Cent. amounts to above one hundred and eleven times more than that of 5 per Cent.
               
            